Citation Nr: 0825886	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
PTSD and for a cardiovascular disorder, to include as due to 
PTSD.  In February 2008, the veteran testified before the 
Board in a hearing that was held in Washington, D.C.  

The issue of entitlement to service connection for a 
cardiovascular disorder, to include as secondary to PTSD, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition under the criteria of DSM-IV in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  In addition, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The RO did not request from the veteran the types of evidence 
described in 38 C.F.R. § 3.304(f)(3).  However, in light of 
the favorable disposition of the claim, the Board finds that 
this error was not prejudicial.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Board has relied upon the 
available evidence in determining if the alleged stressors 
can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties she associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.

The veteran contends that she has PTSD as a result of being 
sexually assaulted by a fellow serviceman.  Specifically, she 
asserts that she was raped, and was impregnated as a result 
of the rape.  She additionally asserts that she has PTSD that 
was caused or aggravated by the inappropriate conduct of her 
attending obstetrician.  She states that as a result of this 
personal assault she began to experience depression, anxiety, 
and nightmares, and, as a result, that her performance in the 
military greatly declined.  

The veteran reportedly told her roommate of the assault 
immediately after it happened.  On the advice of her 
roommate, she did not tell her commanding officer about the 
assault until she learned she was pregnant.  The commanding 
officer reportedly advised the veteran to terminate the 
pregnancy, or give the baby up for adoption.  She was lead to 
believe that if she did not do either of those things, she 
would be discharged from service.  Against the recommendation 
of her commanding officer, the veteran decided to keep her 
baby.  A serviceman with whom she was friendly offered to 
marry her, despite that the child was not his, as he believed 
he could not have children himself.  

The veteran's service personnel records are silent as to any 
allegations of sexual assault.  However, in support of her 
claim, the veteran submitted an October 2007 lay statement 
written by a close friend with whom she and her husband 
served in the military, in which the friend describes having 
been a friend of the veteran and her husband from June of 
1975 to October 1976, when he was transferred to Germany.  He 
stated that he knew at that time that the veteran was 
pregnant as a result of having been raped prior to her 
marriage.  He additionally described having been aware of her 
complaints of inappropriate conduct by the attending 
obstetrician.  He additionally stated that he and his wife 
were the godparents of the daughter born of the rape.

In addition to that lay statement, the veteran submitted a 
March 2008 lay statement written by a friend whom the veteran 
met in the 1980's.  The friend described having frequently 
served as the veteran's sounding board regarding the sexual 
assault and the mistreatment by the obstetrician.  

Finally, the veteran submitted March 2008 lay statements 
written by the veteran's son and daughter, in which both 
acknowledge that they were informed by their parents that the 
daughter had a different biological father, as a result of an 
in-service rape.

The veteran's service medical records reflect that she gave 
birth to her daughter in October 1975.  Associated records 
demonstrate that the baby was delivered by Caesarian section, 
and that there were no postoperative complications.  Her 
service medical records do not demonstrate any complaints of 
rape.

The veteran's service personnel records do not demonstrate a 
decline in her performance evaluations, aside from a 
September 1976 comment in which it was noted that the veteran 
"should take more pride, comprehension, and pay attention to 
detail."  The veteran was separated from service in June 
1977, as a result of her voluntary request for separation 
related to pregnancy.

The veteran asserts that she has received intermittent 
psychiatric treatment since shortly after her separation from 
service.  Any records of that treatment, however, have been 
determined to be unavailable.  The first clinical evidence of 
record demonstrating a diagnosis and treatment for PTSD 
related to an in-service personal assault is dated in 2003.  
She has continued to receive regular treatment for PTSD since 
that time.  Treating clinicians have consistently related her 
diagnosis of PTSD to an in-service personal assault.

The veteran underwent VA examination in conjunction with her 
claim in April 2006.  At that time, the examiner diagnosed 
the veteran with PTSD and provided a detailed rationale for 
relating the diagnosis to the reported in-service personal 
assault.

Despite that the veteran's personal assault stressor is not 
documented in her service records, the Board finds that the 
veteran's credible testimony along with the contemporaneous 
evidence from friends demonstrating knowledge of the assault, 
combined with the medical evidence that found the veteran's 
history demonstrative of an in-service personal assault with 
resulting PTSD, are sufficient to corroborate the occurrence 
of the in-service personal assault.  Additionally, medical 
professionals have determined that the personal assault the 
veteran experienced is of the very nature of that 
contemplated in the regulations regarding service connection 
for PTSD based upon personal assault.  38 C.F.R. § 
3.304(f)(3).  This evidence, combined with the positive 
opinion finding a relationship between the veteran's current 
diagnosis of PTSD and the in-service personal assault, and 
the lack of any negative evidence, support the award of 
service connection for PTSD.

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that it is as likely as not that the 
veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for cardiovascular 
disease, to include as secondary to PTSD.

The veteran was, by this decision, granted service-connected 
for PTSD.  The veteran, however, asserts that her PTSD 
symptoms first manifested shortly after her separation from 
service; that is, many years prior to his formal diagnosis 
and award of service connection.  

The record reflects that a formal diagnosis of hypertension 
was made at least as early as November 2003.  Subsequent 
clinical records dated to November 2006, and a report of VA 
general examination dated in April 2006, show continued 
management of hypertension.  These records also show that the 
veteran has been treated for atypical chest pain, for which 
she has been prescribed medication on an "as needed" basis, 
and that she has been shown to have a small, reversible 
perfusion defect in the apical portion of the anterior wall 
of the heart, with no wall motion abnormalities, and a normal 
ejection fraction.  She has also been diagnosed with 
hypercholesterolemia.  At no time, however, has any treating 
physician related the veteran's hypertension or other heart 
problems to her service-connected PTSD.  Similarly, the April 
2006 VA examiner did not comment as to any relationship 
between the veteran's service-connected PTSD and her 
hypertension or other heart problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
been afforded a general VA examination, but has not undergone 
a cardiovascular examination.  Because the relationships 
between the veteran's service-connected PTSD and her 
nonservice-connected hypertension and other heart problems 
are unclear, the Board finds that a remand for an additional 
examination and opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
cardiovascular examination for the 
purpose of ascertaining whether it is 
at least as likely as not that her 
hypertension or any other heart 
problems, including atypical chest pain 
and a small, reversible perfusion 
defect in the apical portion of the 
anterior wall of the heart, are 
causally related to, or aggravated by, 
her service-connected PTSD.  The claims 
folder should be made available to and 
be reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should 
specifically opine as to the etiology 
of the veteran's cardiovascular 
disorders.  The examiner should 
additionally specifically opine as to 
whether it is at least as likely as not 
that the veteran's PTSD caused or 
aggravated her hypertension or any 
other heart problems.  If the examiner 
finds that the PTSD aggravates the 
hypertension or other heart problems, 
the examiner should state the manner in 
which and to what extent the 
hypertension or other heart problems 
are aggravated by the PTSD.  The 
examiner should also comment as to the 
etiology of the hypertension, and 
specifically as to whether the veteran 
developed hypertension as a result of 
her PTSD.  In this regard, the examiner 
should take into consideration the 
veteran's assertion that her PTSD 
symptoms first manifested many years 
prior to her formal diagnosis of PTSD.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  Then, readjudicate the veteran's 
claim for service connection for 
cardiovascular disease, to include as 
secondary to service-connected PTSD.  
If the decision remains adverse to the 
veteran, provide the veteran and her 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


